Title: From George Washington to Major General Stirling, 14 January 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


  
    My Lord
    Philada 14 January 1779
  
  I have your favr of the 9th. I am still of opinion that no good can possibly result from any Negociation entered into with General Phillips on the subject of the Exchange of the Convention Troops, more especially as I find by a letter from Mr McHenry that Capt. Bibby had dropt some of the terms which he had in charge from Genl Phillips to propose, particularly that of exchanging whole Corps of Officers and Men together. This was a point urged by the British Comms at Amboy and absolutely refused by ours as inconsistent with the powers vested in them by Resolve of Congress. The proceedings of our Comms have been since approved by Congress. I am confirmed in my opinion by the Sentiments of the Gentlemen appointed by Congress to confer with me on matters respecting the Service at large—It will therefore be needless for Capt. Bibby to remain at Middle Brook and as needless for him to come down here; if he chuses to give up the letters 
    
    
    
    for Congress and myself, you will be pleased to forward them by the stationary Expresses—Should there be any thing contained in them but what respects the Exchange and Genl Phillips’s application for liberty to go into New York, answers can be sent after him. He may be informed in the most explicit terms that the request to go into New York will not be granted on any terms. The impropriety of such an allowance must strike Genl Phillips himself on a moments reflection.
The inclosed Resolve has been passed to remedy the inconvenience that would otherwise arise from taking the two emissions of Money mentioned therein suddenly out of Circulation. Be pleased to have it published in General Orders and communicated to the Pay Master in Camp and desire the Adjt Genl to send a Copy of it to the different detachments of the Army.
I have sent a permission to the Commissary of prisoners to carry into New York what Flour is necessary for our Officers—and have desired him to apply to you should he have occasion for further passports before my Return to Camp.
I have recd an answer from the Board of War respecting Cannon Ball, they inform me that there is a sufficiency of all kinds contracted for except a small quantity of 32 lb. I therefore imagine it would not be worth putting any of the Works you have the command of in blast for such a trifle. I am &c.
